Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1067
                      Lower Tribunal No. F93-18103
                          ________________


                              Shawn Henry,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Carmen R. Cabarga, Judge.

     Thomas Neusom (Fort Lauderdale), for appellant.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before LOGUE, SCALES, and HENDON, JJ.

     PER CURIAM.

     Affirmed.